Exhibit 10.2

AMENDED AND RESTATED

BYLAWS

OF

AMC ENTERTAINMENT HOLDINGS, INC.

June 11, 2007


ARTICLE I.

OFFICES


1.                                       THE REGISTERED OFFICE SHALL BE IN THE
CITY OF WILMINGTON, COUNTY OF NEW CASTLE, STATE OF DELAWARE.


2.                                       THE CORPORATION MAY ALSO HAVE OFFICES
AT SUCH OTHER PLACES BOTH WITHIN AND WITHOUT THE STATE OF DELAWARE AS THE BOARD
OF DIRECTORS MAY FROM TIME TO TIME DETERMINE OR THE BUSINESS OF THE CORPORATION
MAY REQUIRE.


ARTICLE II.

MEETINGS OF STOCKHOLDERS


1.                                       MEETINGS OF STOCKHOLDERS SHALL BE HELD
AT ANY PLACE WITHIN OR OUTSIDE THE STATE OF DELAWARE DESIGNATED BY THE BOARD OF
DIRECTORS.  IN THE ABSENCE OF ANY SUCH DESIGNATION, STOCKHOLDERS’ MEETINGS SHALL
BE HELD AT THE PRINCIPAL EXECUTIVE OFFICE OF THE CORPORATION.


2.                                       THE ANNUAL MEETING OF STOCKHOLDERS
SHALL BE HELD EACH YEAR ON A DATE AND A TIME DESIGNATED BY THE BOARD OF
DIRECTORS.  AT EACH ANNUAL MEETING DIRECTORS SHALL BE ELECTED AND ANY OTHER
PROPER BUSINESS MAY BE TRANSACTED.


3.                                       A MAJORITY OF THE STOCK ISSUED AND
OUTSTANDING AND ENTITLED TO VOTE AT ANY MEETING OF STOCKHOLDERS, THE HOLDERS OF
WHICH ARE PRESENT IN PERSON OR REPRESENTED BY PROXY, SHALL CONSTITUTE A QUORUM
FOR THE TRANSACTION OF BUSINESS EXCEPT AS OTHERWISE PROVIDED BY LAW, BY THE
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION (AS THE SAME MAY BE AMENDED
FROM TIME TO TIME, THE “CERTIFICATE OF INCORPORATION”), OR BY THESE BYLAWS.  A
QUORUM, ONCE ESTABLISHED, SHALL NOT BE BROKEN BY THE WITHDRAWAL OF ENOUGH VOTES
TO LEAVE LESS THAN A QUORUM AND THE VOTES PRESENT MAY CONTINUE TO TRANSACT
BUSINESS UNTIL ADJOURNMENT.  IF, HOWEVER, SUCH QUORUM SHALL NOT BE PRESENT OR
REPRESENTED AT ANY MEETING OF THE STOCKHOLDERS, A MAJORITY OF THE VOTING STOCK
REPRESENTED IN PERSON OR BY PROXY MAY ADJOURN THE MEETING FROM TIME TO TIME,
WITHOUT NOTICE OTHER THAN ANNOUNCEMENT AT THE MEETING, UNTIL A QUORUM SHALL BE
PRESENT OR REPRESENTED.  AT SUCH ADJOURNED MEETING AT WHICH A QUORUM SHALL BE
PRESENT OR REPRESENTED, ANY BUSINESS MAY BE TRANSACTED WHICH MIGHT HAVE BEEN
TRANSACTED AT THE MEETING AS ORIGINALLY NOTIFIED.  IF THE ADJOURNMENT IS FOR
MORE THAN THIRTY DAYS, OR IF AFTER THE ADJOURNMENT A NEW RECORD DATE IS FIXED


--------------------------------------------------------------------------------



FOR THE ADJOURNED MEETING, A NOTICE OF THE ADJOURNED MEETING SHALL BE GIVEN TO
EACH STOCKHOLDER OF RECORD ENTITLED TO VOTE THEREAT.


4.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION OF THE CORPORATION, WHEN A QUORUM IS PRESENT AT ANY
MEETING, THE VOTE OF THE HOLDERS OF A MAJORITY OF THE STOCK HAVING VOTING POWER
PRESENT IN PERSON OR REPRESENTED BY PROXY SHALL DECIDE ANY QUESTION BROUGHT
BEFORE SUCH MEETING, UNLESS THE QUESTION IS ONE UPON WHICH BY EXPRESS PROVISION
OF GENERAL CORPORATION LAW OF DELAWARE (“DGCL”), OR THE CERTIFICATE OF
INCORPORATION, OR THESE BYLAWS, A DIFFERENT VOTE IS REQUIRED IN WHICH CASE SUCH
EXPRESS PROVISION SHALL GOVERN AND CONTROL THE DECISION OF SUCH QUESTION.


5.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION: (I) AT EACH MEETING OF THE STOCKHOLDERS, EACH
STOCKHOLDER HAVING THE RIGHT TO VOTE MAY VOTE IN PERSON OR MAY AUTHORIZE ANOTHER
PERSON OR PERSONS TO ACT FOR HIM BY PROXY APPOINTED BY AN INSTRUMENT IN WRITING
SUBSCRIBED BY SUCH STOCKHOLDER AND BEARING A DATE NOT MORE THAN THREE YEARS
PRIOR TO SAID MEETING, UNLESS SAID INSTRUMENT PROVIDES FOR A LONGER PERIOD; (II)
ALL PROXIES MUST BE FILED WITH THE SECRETARY OF THE CORPORATION AT THE BEGINNING
OF EACH MEETING IN ORDER TO BE COUNTED IN ANY VOTE AT THE MEETING; (III) EACH
STOCKHOLDER SHALL HAVE ONE VOTE FOR EACH SHARE OF STOCK HAVING VOTING POWER,
REGISTERED IN HIS NAME ON THE BOOKS OF THE CORPORATION ON THE RECORD DATE SET BY
THE BOARD OF DIRECTORS AS PROVIDED IN ARTICLE V, SECTION 6 HEREOF; AND (IV) ALL
ELECTIONS SHALL BE HAD AND ALL QUESTIONS DECIDED BY A PLURALITY VOTE.


6.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION, SPECIAL MEETINGS OF THE STOCKHOLDERS, FOR ANY
PURPOSE, OR PURPOSES, UNLESS OTHERWISE PRESCRIBED BY STATUTE OR BY THE
CERTIFICATE OF INCORPORATION, MAY BE CALLED BY THE PRESIDENT AND CHIEF EXECUTIVE
OFFICER AND SHALL BE CALLED BY THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OR THE
SECRETARY AT THE REQUEST IN WRITING OF A MAJORITY OF THE BOARD OF DIRECTORS, OR
AT THE REQUEST IN WRITING OF STOCKHOLDERS OWNING AT LEAST 10% OF THE VOTING
STOCK OF THE CORPORATION ISSUED AND OUTSTANDING AND ENTITLED TO VOTE.  SUCH
REQUEST SHALL STATE THE PURPOSE OR PURPOSES OF THE PROPOSED MEETING.  BUSINESS
TRANSACTED AT ANY SPECIAL MEETING OF STOCKHOLDERS SHALL BE LIMITED TO THE
PURPOSES STATED IN THE NOTICE.


7.                                       WHENEVER STOCKHOLDERS ARE REQUIRED OR
PERMITTED TO TAKE ANY ACTION AT A MEETING, A WRITTEN NOTICE OF THE MEETING SHALL
BE GIVEN WHICH NOTICE SHALL STATE THE PLACE, DATE AND HOUR OF THE MEETING, AND,
IN THE CASE OF A SPECIAL MEETING, THE PURPOSE OR PURPOSES FOR WHICH THE MEETING
IS CALLED.  THE WRITTEN NOTICE OF ANY MEETING SHALL BE GIVEN TO EACH STOCKHOLDER
ENTITLED TO VOTE AT SUCH MEETING NOT LESS THAN TEN NOR MORE THAN SIXTY DAYS
BEFORE THE DATE OF THE MEETING.  IF MAILED, NOTICE IS GIVEN WHEN DEPOSITED IN
THE UNITED STATES MAIL, POSTAGE PREPAID, DIRECTED TO THE STOCKHOLDER AT HIS
ADDRESS AS IT APPEARS ON THE RECORDS OF THE CORPORATION.


8.                                       THE OFFICER WHO HAS CHARGE OF THE STOCK
LEDGER OF THE CORPORATION SHALL PREPARE AND MAKE, AT LEAST TEN DAYS BEFORE EVERY
MEETING OF STOCKHOLDERS, A COMPLETE LIST OF THE STOCKHOLDERS ENTITLED TO VOTE AT
THE MEETING, ARRANGED IN ALPHABETICAL ORDER, AND SHOWING THE ADDRESS OF EACH
STOCKHOLDER AND THE NUMBER OF SHARES REGISTERED IN THE NAME OF EACH
STOCKHOLDER.  SUCH LIST SHALL BE OPEN TO THE EXAMINATION OF ANY STOCKHOLDER, FOR
ANY PURPOSE GERMANE TO THE MEETING, DURING ORDINARY BUSINESS HOURS, FOR A PERIOD
OF AT LEAST TEN DAYS PRIOR TO THE MEETING, EITHER AT A PLACE WITHIN THE CITY
WHERE THE MEETING IS TO BE HELD, WHICH PLACE SHALL BE

2


--------------------------------------------------------------------------------



SPECIFIED IN THE NOTICE OF THE MEETING, OR, IF NOT SO SPECIFIED, AT THE PLACE
WHERE THE MEETING IS TO BE HELD.  THE LIST SHALL ALSO BE PRODUCED AND KEPT AT
THE TIME AND PLACE OF THE MEETING DURING THE WHOLE TIME THEREOF, AND MAY BE
INSPECTED BY ANY STOCKHOLDER WHO IS PRESENT.


9.                                       UNLESS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION, ANY ACTION REQUIRED TO BE TAKEN AT ANY ANNUAL OR
SPECIAL MEETING OF STOCKHOLDERS OF THE CORPORATION, OR ANY ACTION WHICH MAY BE
TAKEN AT ANY ANNUAL OR SPECIAL MEETING OF SUCH STOCKHOLDERS, MAY BE TAKEN
WITHOUT A MEETING, WITHOUT PRIOR NOTICE AND WITHOUT A VOTE, IF A CONSENT IN
WRITING, SETTING FORTH THE ACTION SO TAKEN, SHALL BE SIGNED BY THE HOLDERS OF
OUTSTANDING STOCK HAVING NOT LESS THAN THE MINIMUM NUMBER OF VOTES THAT WOULD BE
NECESSARY TO AUTHORIZE OR TAKE SUCH ACTION AT A MEETING AT WHICH ALL SHARES
ENTITLED TO VOTE THEREON WERE PRESENT AND VOTED.  PROMPT NOTICE OF THE TAKING OF
THE CORPORATE ACTION WITHOUT A MEETING BY LESS THAN UNANIMOUS WRITTEN CONSENT
SHALL BE GIVEN TO THOSE STOCKHOLDERS WHO HAVE NOT CONSENTED IN WRITING.


ARTICLE III.

DIRECTORS


1.                                       THE NUMBER OF DIRECTORS WHICH SHALL
CONSTITUTE THE WHOLE BOARD SHALL BE NOT LESS THAN TWO (2) NOR MORE THAN NINE
(9), PROVIDED THAT THE NUMBER OF DIRECTORS ON THE BOARD MAY BE INCREASED TO MORE
THAN NINE (9) IN ACCORDANCE WITH THE CERTIFICATE OF INCORPORATION.  THE NUMBER
OF DIRECTORS SHALL BE FIXED FROM TIME TO TIME IN ACCORDANCE WITH THE CERTIFICATE
OF INCORPORATION, AND THE BOARD SHALL INITIALLY CONSIST OF NINE (9) DIRECTORS
DETERMINED IN ACCORDANCE WITH THE CERTIFICATE OF INCORPORATION.  THE DIRECTORS
NEED NOT BE STOCKHOLDERS.  THE DIRECTORS SHALL BE ELECTED BY THE STOCKHOLDERS
AND HOLD OFFICE AS PROVIDED IN THE CERTIFICATE OF INCORPORATION.


2.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION, THE PROPERTY AND BUSINESS OF THE CORPORATION SHALL
BE MANAGED BY OR UNDER THE DIRECTION OF ITS BOARD OF DIRECTORS.  IN ADDITION TO
THE POWERS AND AUTHORITIES BY THESE BYLAWS EXPRESSLY CONFERRED UPON THEM, THE
BOARD MAY EXERCISE ALL SUCH POWERS OF THE CORPORATION AND DO ALL SUCH LAWFUL
ACTS AND THINGS AS ARE NOT BY STATUTE OR BY THE CERTIFICATE OF INCORPORATION OR
BY THESE BYLAWS, DIRECTED OR REQUIRED TO BE EXERCISED OR DONE BY THE
STOCKHOLDERS.

MEETINGS OF THE BOARD OF DIRECTORS


3.                                       THE DIRECTORS MAY HOLD THEIR MEETINGS
AND HAVE ONE OR MORE OFFICES, AND KEEP THE BOOKS OF THE CORPORATION OUTSIDE OF
THE STATE OF DELAWARE.


4.                                       REGULAR MEETINGS OF THE BOARD OF
DIRECTORS MAY BE HELD WITHOUT NOTICE AT SUCH TIME AND PLACE AS SHALL FROM TIME
TO TIME BE DETERMINED BY THE BOARD OF DIRECTORS SO LONG AS THE TIMES AND DATES
OF SUCH MEETINGS ARE PUBLICIZED IN ADVANCE TO ALL DIRECTORS.


5.                                       SPECIAL MEETINGS OF THE BOARD MAY BE
CALLED ONLY BY A CLASS A-1 DIRECTOR OR A CLASS L-1 DIRECTOR (EACH AS DEFINED IN
THE CERTIFICATE OF INCORPORATION) AND MAY BE HELD UPON TWENTY-FOUR (24) HOURS’
NOTICE TO EACH DIRECTOR, EITHER PERSONALLY, BY MAIL OR BY FACSIMILE, OR SUCH
SHORTER PERIOD AS APPROVED BY ALL THE CLASS A-1 DIRECTORS AND ALL THE CLASS L-1
DIRECTORS; PROVIDED, THAT SUCH NOTICE REQUIREMENT SHALL BE DEEMED WAIVED FOR ANY
SPECIAL MEETING IF EACH DIRECTOR IS PRESENT AT SUCH SPECIAL MEETING.

3


--------------------------------------------------------------------------------



6.                                       AT ALL MEETINGS OF THE BOARD OF
DIRECTORS A MAJORITY OF THE VOTES OF DIRECTORS COMPRISING THE ENTIRE BOARD OF
DIRECTORS SHALL CONSTITUTE A QUORUM, EXCEPT AS MAY BE OTHERWISE SPECIFICALLY
PROVIDED BY STATUTE, BY THE CERTIFICATE OF INCORPORATION OR BY THESE BYLAWS.  IF
A QUORUM SHALL NOT BE PRESENT AT ANY MEETING OF THE BOARD OF DIRECTORS, THE
DIRECTORS PRESENT THEREAT MAY ADJOURN THE MEETING FROM TIME TO TIME, WITHOUT
NOTICE OTHER THAN ANNOUNCEMENT AT THE MEETING, UNTIL A QUORUM SHALL BE PRESENT.


7.                                       EXCEPT AS OTHERWISE RESTRICTED BY THE
CERTIFICATE OF INCORPORATION OR THESE BYLAWS, ANY ACTION REQUIRED OR PERMITTED
TO BE TAKEN AT ANY MEETING OF THE BOARD OF DIRECTORS OR OF ANY COMMITTEE THEREOF
MAY BE TAKEN WITHOUT A MEETING, IF ALL MEMBERS OF THE BOARD OR COMMITTEE
REQUIRED TO VOTE TO APPROVE SUCH ACTION, AS THE CASE MAY BE, CONSENT THERETO IN
WRITING, AND THE WRITING OR WRITINGS ARE FILED WITH THE MINUTES OF PROCEEDINGS
OF THE BOARD OR COMMITTEE.


8.                                       EXCEPT AS OTHERWISE RESTRICTED BY THE
CERTIFICATE OF INCORPORATION OR THESE BYLAWS, MEMBERS OF THE BOARD OF DIRECTORS,
OR ANY COMMITTEE DESIGNATED BY THE BOARD OF DIRECTORS, MAY PARTICIPATE IN A
MEETING OF THE BOARD OF DIRECTORS, OR ANY COMMITTEE, BY MEANS OF CONFERENCE
TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT BY MEANS OF WHICH ALL PERSONS
PARTICIPATING IN THE MEETING CAN HEAR EACH OTHER, AND SUCH PARTICIPATION IN A
MEETING SHALL CONSTITUTE PRESENCE IN PERSON AT SUCH MEETING.

COMMITTEES OF DIRECTORS


9.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION: (I) THE BOARD OF DIRECTORS, BY RESOLUTION PASSED
BY A MAJORITY OF THE WHOLE BOARD, (A) MAY DESIGNATE ONE OR MORE COMMITTEES AND
(B) SHALL DESIGNATE AUDIT, COMPENSATION AND SUCH OTHER COMMITTEES AS MAY BE
NECESSARY TO COMPLY WITH APPLICABLE LAW; (II) THE BOARD MAY DESIGNATE ONE OR
MORE DIRECTORS AS ALTERNATE MEMBERS OF ANY COMMITTEE, WHO MAY REPLACE ANY ABSENT
OR DISQUALIFIED MEMBER AT ANY MEETING OF THE COMMITTEE; (III) IN THE ABSENCE OR
DISQUALIFICATION OF A MEMBER OF A COMMITTEE, THE MEMBER OR MEMBERS THEREOF
PRESENT AT ANY MEETING AND NOT DISQUALIFIED FROM VOTING, WHETHER OR NOT HE OR
THEY CONSTITUTE A QUORUM, MAY UNANIMOUSLY APPOINT ANOTHER MEMBER OF THE BOARD OF
DIRECTORS TO ACT AT THE MEETING IN THE PLACE OF ANY SUCH ABSENT OR DISQUALIFIED
MEMBER; (IV) ANY SUCH COMMITTEE, TO THE EXTENT PROVIDED IN THE RESOLUTION OF THE
BOARD OF DIRECTORS, SHALL HAVE AND MAY EXERCISE ALL THE POWERS AND AUTHORITY OF
THE BOARD OF DIRECTORS IN THE MANAGEMENT OF THE BUSINESS AND AFFAIRS OF THE
CORPORATION, AND MAY AUTHORIZE THE SEAL OF THE CORPORATION TO BE AFFIXED TO ALL
PAPERS WHICH MAY REQUIRE IT; BUT NO SUCH COMMITTEE SHALL HAVE THE POWER OR
AUTHORITY IN REFERENCE TO AMENDING THE CERTIFICATE OF INCORPORATION, ADOPTING AN
AGREEMENT OF MERGER OR CONSOLIDATION, RECOMMENDING TO THE STOCKHOLDERS THE SALE,
LEASE OR EXCHANGE OF ALL OR SUBSTANTIALLY ALL OF THE CORPORATION’S PROPERTY AND
ASSETS, RECOMMENDING TO THE STOCKHOLDERS A DISSOLUTION OF THE CORPORATION OR A
REVOCATION OF A DISSOLUTION, OR AMENDING THE BYLAWS OF THE CORPORATION; (V)
UNLESS THE RESOLUTION EXPRESSLY SO PROVIDES, NO SUCH COMMITTEE SHALL HAVE THE
POWER OR AUTHORITY TO DECLARE A DIVIDEND OR TO AUTHORIZE THE ISSUANCE OF STOCK
AND (VI) UNLESS OTHERWISE REQUIRED BY APPLICABLE LAW, EACH SUCH COMMITTEE SHALL
CONSIST OF ONE OR MORE OF THE DIRECTORS OF THE CORPORATION AND SHALL INCLUDE (A)
AT LEAST ONE CLASS A-1 DIRECTOR, SO LONG AS EITHER THE JPMP INVESTORS OR THE
APOLLO INVESTORS (EACH AS DEFINED IN THE CERTIFICATE OF INCORPORATION) HAVE THE
RIGHT TO DESIGNATE AT LEAST ONE CLASS A-1 DIRECTOR PURSUANT TO THE CERTIFICATE
OF INCORPORATION, AND (B) AT LEAST ONE CLASS L-1 DIRECTOR, SO LONG AS ANY OF THE
CARLYLE INVESTORS, BAIN INVESTORS OR SPECTRUM INVESTORS (EACH AS DEFINED IN THE
CERTIFICATE OF

4


--------------------------------------------------------------------------------



INCORPORATION) HAVE THE RIGHT TO DESIGNATE AT LEAST ONE CLASS L-1 DIRECTOR
PURSUANT TO THE CERTIFICATE OF INCORPORATION.


10.                                 EACH COMMITTEE SHALL KEEP REGULAR MINUTES OF
ITS MEETINGS AND REPORT THE SAME TO THE BOARD OF DIRECTORS WHEN REQUIRED.

COMPENSATION OF DIRECTORS


11.                                 EXCEPT AS OTHERWISE RESTRICTED BY THE
CERTIFICATE OF INCORPORATION OR THESE BYLAWS: (I) THE BOARD OF DIRECTORS SHALL
HAVE THE AUTHORITY TO FIX THE COMPENSATION OF DIRECTORS; (II) THE DIRECTORS MAY
BE PAID THEIR EXPENSES, IF ANY, OF ATTENDANCE AT EACH MEETING OF THE BOARD OF
DIRECTORS AND MAY BE PAID A FIXED SUM FOR ATTENDANCE AT EACH MEETING OF THE
BOARD OF DIRECTORS OR A STATED SALARY AS DIRECTOR; (III) NO SUCH PAYMENT SHALL
PRECLUDE ANY DIRECTOR FROM SERVING THE CORPORATION IN ANY OTHER CAPACITY AND
RECEIVING COMPENSATION THEREFOR, AND (IV) MEMBERS OF SPECIAL OR STANDING
COMMITTEES MAY BE ALLOWED LIKE COMPENSATION FOR ATTENDING COMMITTEE MEETINGS.


ARTICLE IV.

OFFICERS


1.                                       THE OFFICERS OF THE CORPORATION SHALL
BE CHOSEN BY THE BOARD OF DIRECTORS AND SHALL INCLUDE A PRESIDENT AND CHIEF
EXECUTIVE OFFICER, A SECRETARY, AND A TREASURER.  THE CORPORATION MAY ALSO HAVE
AT THE DISCRETION OF THE BOARD OF DIRECTORS, AND EXCEPT AS OTHERWISE PROVIDED IN
THE CERTIFICATE OF INCORPORATION, SUCH OTHER OFFICERS AS ARE DESIRED, INCLUDING
A CHAIRMAN OF THE BOARD, ONE OR MORE VICE PRESIDENTS, ONE OR MORE ASSISTANT
SECRETARIES AND ASSISTANT TREASURERS, AND SUCH OTHER OFFICERS AS MAY BE
APPOINTED IN ACCORDANCE WITH THE PROVISIONS OF THE CERTIFICATE OF INCORPORATION
AND SECTION 3 HEREOF.  IN THE EVENT THERE ARE TWO OR MORE VICE PRESIDENTS, THEN
ONE OR MORE MAY BE DESIGNATED AS EXECUTIVE VICE PRESIDENT, SENIOR VICE
PRESIDENT, OR OTHER SIMILAR OR DISSIMILAR TITLE.  AT THE TIME OF THE ELECTION OF
OFFICERS, THE DIRECTORS MAY BY RESOLUTION DETERMINE THE ORDER OF THEIR RANK. 
ANY NUMBER OF OFFICES MAY BE HELD BY THE SAME PERSON, UNLESS THE CERTIFICATE OF
INCORPORATION OR THESE BYLAWS OTHERWISE PROVIDE.


2.                                       THE BOARD OF DIRECTORS SHALL CHOOSE THE
OFFICERS OF THE CORPORATION.


3.                                       THE BOARD OF DIRECTORS MAY APPOINT SUCH
OTHER OFFICERS AND AGENTS AS IT SHALL DEEM NECESSARY WHO SHALL HOLD THEIR
OFFICES FOR SUCH TERMS AND SHALL EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS
SHALL BE DETERMINED FROM TIME TO TIME BY THE BOARD.


4.                                       THE SALARIES OF ALL OFFICERS AND AGENTS
OF THE CORPORATION SHALL BE FIXED BY THE BOARD OF DIRECTORS.


5.                                       THE OFFICERS OF THE CORPORATION SHALL
HOLD OFFICE UNTIL THEIR SUCCESSORS ARE CHOSEN AND QUALIFY IN THEIR STEAD.  ANY
OFFICER ELECTED OR APPOINTED BY THE BOARD OF DIRECTORS MAY BE REMOVED AT ANY
TIME BY THE AFFIRMATIVE VOTE OF A MAJORITY OF THE BOARD OF DIRECTORS.  IF THE
OFFICE

5


--------------------------------------------------------------------------------



OF ANY OFFICER OR OFFICERS BECOMES VACANT FOR ANY REASON, THE VACANCY SHALL BE
FILLED BY THE BOARD OF DIRECTORS.

CHAIRMAN OF THE BOARD


6.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION, THE CHAIRMAN OF THE BOARD, IF SUCH AN OFFICER BE
ELECTED, SHALL, IF PRESENT, PRESIDE AT ALL MEETINGS OF THE BOARD OF DIRECTORS
AND EXERCISE AND PERFORM SUCH OTHER POWERS AND DUTIES AS MAY BE FROM TIME TO
TIME ASSIGNED TO HIM BY THE BOARD OF DIRECTORS OR PRESCRIBED BY THESE BYLAWS.

PRESIDENT AND CHIEF EXECUTIVE OFFICER


7.                                       SUBJECT TO SUCH SUPERVISORY POWERS, IF
ANY, AS MAY BE GIVEN BY THE BOARD OF DIRECTORS TO THE CHAIRMAN OF THE BOARD, IF
THERE BE SUCH AN OFFICER, THE PRESIDENT AND CHIEF EXECUTIVE OFFICER SHALL BE THE
CHIEF EXECUTIVE OFFICER OF THE CORPORATION AND SHALL, SUBJECT TO THE CONTROL OF
THE BOARD OF DIRECTORS, AND EXCEPT AS OTHERWISE PROVIDED IN THE CERTIFICATE OF
INCORPORATION, HAVE GENERAL SUPERVISION, DIRECTION AND CONTROL OF THE BUSINESS
AND OFFICERS OF THE CORPORATION. THE PRESIDENT AND CHIEF EXECUTIVE OFFICER (I)
SHALL PRESIDE AT ALL MEETINGS OF THE STOCKHOLDERS AND, IN THE ABSENCE OF THE
CHAIRMAN OF THE BOARD, OR IF THERE BE NONE, AT ALL MEETINGS OF THE BOARD OF
DIRECTORS; (II) SHALL BE AN EX-OFFICIO MEMBER OF ALL COMMITTEES AND SHALL HAVE
THE GENERAL POWERS AND DUTIES OF MANAGEMENT USUALLY VESTED IN THE OFFICE OF
PRESIDENT AND CHIEF EXECUTIVE OFFICER OF CORPORATIONS; AND (III) SHALL HAVE SUCH
OTHER POWERS AND DUTIES AS MAY BE PRESCRIBED BY THE BOARD OF DIRECTORS OR THESE
BYLAWS.

VICE PRESIDENTS


8.                                       IN THE ABSENCE OR DISABILITY OF THE
PRESIDENT AND CHIEF EXECUTIVE OFFICER, THE VICE PRESIDENTS IN ORDER OF THEIR
RANK AS FIXED BY THE BOARD OF DIRECTORS, OR IF NOT RANKED, THE VICE PRESIDENT
DESIGNATED BY THE BOARD OF DIRECTORS, SHALL PERFORM ALL THE DUTIES OF THE
PRESIDENT AND CHIEF EXECUTIVE OFFICER, AND WHEN SO ACTING SHALL HAVE ALL THE
POWERS OF AND BE SUBJECT TO ALL THE RESTRICTIONS UPON THE PRESIDENT AND CHIEF
EXECUTIVE OFFICER.  THE VICE PRESIDENTS SHALL HAVE SUCH OTHER DUTIES AS FROM
TIME TO TIME MAY BE PRESCRIBED FOR THEM, RESPECTIVELY, BY THE BOARD OF
DIRECTORS.

6


--------------------------------------------------------------------------------


SECRETARY AND ASSISTANT SECRETARY


9.                                       THE SECRETARY SHALL ATTEND ALL SESSIONS
OF THE BOARD OF DIRECTORS AND ALL MEETINGS OF THE STOCKHOLDERS AND RECORD ALL
VOTES AND THE MINUTES OF ALL PROCEEDINGS IN A BOOK TO BE KEPT FOR THAT PURPOSE;
AND SHALL PERFORM LIKE DUTIES FOR THE STANDING COMMITTEES WHEN REQUIRED BY THE
BOARD OF DIRECTORS.  HE SHALL GIVE, OR CAUSE TO BE GIVEN, NOTICE OF ALL MEETINGS
OF THE STOCKHOLDERS AND OF THE BOARD OF DIRECTORS, AND SHALL PERFORM SUCH OTHER
DUTIES AS MAY BE PRESCRIBED BY THE BOARD OF DIRECTORS OR THESE BYLAWS.  HE SHALL
KEEP IN SAFE CUSTODY THE SEAL OF THE CORPORATION, AND WHEN AUTHORIZED BY THE
BOARD, AFFIX THE SAME TO ANY INSTRUMENT REQUIRING IT, AND WHEN SO AFFIXED IT
SHALL BE ATTESTED BY HIS SIGNATURE OR BY THE SIGNATURE OF AN ASSISTANT
SECRETARY.  THE BOARD OF DIRECTORS MAY GIVE GENERAL AUTHORITY TO ANY OTHER
OFFICER TO AFFIX THE SEAL OF THE CORPORATION AND TO ATTEST THE AFFIXING BY HIS
SIGNATURE.


10.                                 SHOULD ONE BE APPOINTED BY THE BOARD OF
DIRECTORS, THE ASSISTANT SECRETARY, OR IF THERE BE MORE THAN ONE, THE ASSISTANT
SECRETARIES IN THE ORDER DETERMINED BY THE BOARD OF DIRECTORS, OR IF THERE BE NO
SUCH DETERMINATION, THE ASSISTANT SECRETARY DESIGNATED BY THE BOARD OF
DIRECTORS, SHALL, IN THE ABSENCE OR DISABILITY OF THE SECRETARY, PERFORM THE
DUTIES AND EXERCISE THE POWERS OF THE SECRETARY AND SHALL PERFORM SUCH OTHER
DUTIES AND HAVE SUCH OTHER POWERS AS THE BOARD OF DIRECTORS MAY FROM TIME TO
TIME PRESCRIBE.

TREASURER AND ASSISTANT TREASURER


11.                                 THE TREASURER SHALL HAVE THE CUSTODY OF THE
CORPORATE FUNDS AND SECURITIES AND SHALL KEEP FULL AND ACCURATE ACCOUNTS OF
RECEIPTS AND DISBURSEMENTS IN BOOKS BELONGING TO THE CORPORATION AND SHALL
DEPOSIT ALL MONEYS, AND OTHER VALUABLE EFFECTS IN THE NAME AND TO THE CREDIT OF
THE CORPORATION, IN SUCH DEPOSITORIES AS MAY BE DESIGNATED BY THE BOARD OF
DIRECTORS.  HE SHALL DISBURSE THE FUNDS OF THE CORPORATION AS MAY BE ORDERED BY
THE BOARD OF DIRECTORS, TAKING PROPER VOUCHERS FOR SUCH DISBURSEMENTS, AND SHALL
RENDER TO THE BOARD OF DIRECTORS, AT ITS REGULAR MEETINGS, OR WHEN THE BOARD OF
DIRECTORS SO REQUIRES, AN ACCOUNT OF ALL HIS TRANSACTIONS AS TREASURER AND OF
THE FINANCIAL CONDITION OF THE CORPORATION.  IF REQUIRED BY THE BOARD OF
DIRECTORS, HE SHALL GIVE THE CORPORATION A BOND, IN SUCH SUM AND WITH SUCH
SURETY OR SURETIES AS SHALL BE SATISFACTORY TO THE BOARD OF DIRECTORS, FOR THE
FAITHFUL PERFORMANCE OF THE DUTIES OF HIS OFFICE AND FOR THE RESTORATION TO THE
CORPORATION, IN CASE OF HIS DEATH, RESIGNATION, RETIREMENT OR REMOVAL FROM
OFFICE, OF ALL BOOKS, PAPERS, VOUCHERS, MONEY AND OTHER PROPERTY OF WHATEVER
KIND IN HIS POSSESSION OR UNDER HIS CONTROL BELONGING TO THE CORPORATION.


12.                                 SHOULD ONE BE APPOINTED BY THE BOARD OF
DIRECTORS, THE ASSISTANT TREASURER, OR IF THERE SHALL BE MORE THAN ONE, THE
ASSISTANT TREASURERS IN THE ORDER DETERMINED BY THE BOARD OF DIRECTORS, OR IF
THERE BE NO SUCH DETERMINATION, THE ASSISTANT TREASURER DESIGNATED BY THE BOARD
OF DIRECTORS, SHALL, IN THE ABSENCE OR DISABILITY OF THE TREASURER, PERFORM THE
DUTIES AND EXERCISE THE POWERS OF THE TREASURER AND SHALL PERFORM SUCH OTHER
DUTIES AND HAVE SUCH OTHER POWERS AS THE BOARD OF DIRECTORS MAY FROM TIME TO
TIME PRESCRIBE.

7


--------------------------------------------------------------------------------



ARTICLE V.

CERTIFICATES OF STOCK


1.                                       EVERY HOLDER OF STOCK OF THE
CORPORATION SHALL BE ENTITLED TO HAVE A CERTIFICATE SIGNED BY, OR IN THE NAME OF
THE CORPORATION BY, THE CHAIRMAN OR VICE CHAIRMAN OF THE BOARD OF DIRECTORS, OR
THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OR A VICE PRESIDENT, AND BY THE
SECRETARY OR AN ASSISTANT SECRETARY, OR THE TREASURER OR AN ASSISTANT TREASURER
OF THE CORPORATION, CERTIFYING THE NUMBER OF SHARES REPRESENTED BY THE
CERTIFICATE OWNED BY SUCH STOCKHOLDER IN THE CORPORATION.


2.                                       ANY OR ALL OF THE SIGNATURES ON THE
CERTIFICATE MAY BE A FACSIMILE.  IN CASE ANY OFFICER, TRANSFER AGENT, OR
REGISTRAR WHO HAS SIGNED OR WHOSE FACSIMILE SIGNATURE HAS BEEN PLACED UPON A
CERTIFICATE SHALL HAVE CEASED TO BE SUCH OFFICER, TRANSFER AGENT, OR REGISTRAR
BEFORE SUCH CERTIFICATE IS ISSUED, IT MAY BE ISSUED BY THE CORPORATION WITH THE
SAME EFFECT AS IF HE WERE SUCH OFFICER, TRANSFER AGENT, OR REGISTRAR AT THE DATE
OF ISSUE.


3.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION, IF THE CORPORATION SHALL BE AUTHORIZED TO ISSUE
MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY CLASS, THE POWERS,
DESIGNATIONS, PREFERENCES AND RELATIVE, PARTICIPATING, OPTIONAL OR OTHER SPECIAL
RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATION,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS SHALL BE SET FORTH
IN FULL OR SUMMARIZED ON THE FACE OR BACK OF THE CERTIFICATE WHICH THE
CORPORATION SHALL ISSUE TO REPRESENT SUCH CLASS OR SERIES OF STOCK, PROVIDED
THAT, EXCEPT AS OTHERWISE PROVIDED IN SECTION 202 OF THE GENERAL CORPORATION LAW
OF DELAWARE, IN LIEU OF THE FOREGOING REQUIREMENTS, THERE MAY BE SET FORTH ON
THE FACE OR BACK OF THE CERTIFICATE WHICH THE CORPORATION SHALL ISSUE TO
REPRESENT SUCH CLASS OR SERIES OF STOCK, A STATEMENT THAT THE CORPORATION WILL
FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE POWERS,
DESIGNATIONS, PREFERENCES AND RELATIVE, PARTICIPATING, OPTIONAL OR OTHER SPECIAL
RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS,
LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS.


4.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION, THE CORPORATION SHALL ISSUE CERTIFICATES FOR
FRACTIONS OF A SHARE.  EXCEPT AS OTHERWISE PROVIDED IN THE CERTIFICATE OF
INCORPORATION, THE BOARD OF DIRECTORS SHALL HAVE POWER AND AUTHORITY TO MAKE ALL
SUCH RULES AND REGULATIONS AS IT MAY DEEM EXPEDIENT CONCERNING THE ISSUE,
TRANSFER AND REGISTRATION OF CERTIFICATES REPRESENTING SHARES OF THE
CORPORATION.

LOST, STOLEN OR DESTROYED CERTIFICATES


5.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION, THE BOARD OF DIRECTORS MAY DIRECT A NEW
CERTIFICATE OR CERTIFICATES TO BE ISSUED IN PLACE OF ANY CERTIFICATE OR
CERTIFICATES THERETOFORE ISSUED BY THE CORPORATION ALLEGED TO HAVE BEEN LOST,
STOLEN OR DESTROYED, UPON THE MAKING OF AN AFFIDAVIT OF THAT FACT BY THE PERSON
CLAIMING THE CERTIFICATE OF STOCK TO BE LOST, STOLEN OR DESTROYED.  WHEN
AUTHORIZING SUCH ISSUE OF A NEW CERTIFICATE OR CERTIFICATES, THE BOARD OF
DIRECTORS MAY, IN ITS DISCRETION AND AS A CONDITION PRECEDENT TO THE ISSUANCE
THEREOF, REQUIRE THE OWNER OF SUCH LOST, STOLEN OR DESTROYED CERTIFICATE OR
CERTIFICATES, OR HIS LEGAL

8


--------------------------------------------------------------------------------



REPRESENTATIVE, TO ADVERTISE THE SAME IN SUCH MANNER AS IT SHALL REQUIRE AND/OR
TO GIVE THE CORPORATION A BOND IN SUCH SUM AS IT MAY DIRECT AS INDEMNITY AGAINST
ANY CLAIM THAT MAY BE MADE AGAINST THE CORPORATION WITH RESPECT TO THE
CERTIFICATE ALLEGED TO HAVE BEEN LOST, STOLEN OR DESTROYED.

TRANSFERS OF STOCK


6.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION, THE STOCKHOLDERS AGREEMENT, DATED JUNE 11, 2007
(THE “STOCKHOLDERS AGREEMENT”), AMONG THE CORPORATION AND THE INVESTORS NAMED
THEREIN OR IN THE MANAGEMENT STOCKHOLDERS AGREEMENT, DATED JUNE 11, 2007 (THE
“MANAGEMENT STOCKHOLDERS AGREEMENT”), AMONG THE CORPORATION, THE JPMP/APOLLO
INVESTORS, THE BCS INVESTORS AND THE MANAGEMENT STOCKHOLDERS NAMED THEREIN, UPON
SURRENDER TO THE CORPORATION, OR THE TRANSFER AGENT OF THE CORPORATION, OF A
CERTIFICATE FOR SHARES DULY ENDORSED OR ACCOMPANIED BY PROPER EVIDENCE OF
SUCCESSION, ASSIGNATION OR AUTHORITY TO TRANSFER, IT SHALL BE THE DUTY OF THE
CORPORATION TO ISSUE A NEW CERTIFICATE TO THE PERSON ENTITLED THERETO, CANCEL
THE OLD CERTIFICATE AND RECORD THE TRANSACTION UPON ITS BOOKS.

FIXING RECORD DATE


7.                                       IN ORDER THAT THE CORPORATION MAY
DETERMINE THE STOCKHOLDERS ENTITLED TO NOTICE OF OR TO VOTE AT ANY MEETING OF
THE STOCKHOLDERS, OR ANY ADJOURNMENT THEREOF, OR TO EXPRESS CONSENT TO CORPORATE
ACTION IN WRITING WITHOUT A MEETING, OR ENTITLED TO RECEIVE PAYMENT OF ANY
DIVIDEND OR OTHER DISTRIBUTION OR ALLOTMENT OF ANY RIGHTS, OR ENTITLED TO
EXERCISE ANY RIGHTS IN RESPECT OF ANY CHANGE, CONVERSION OR EXCHANGE OF STOCK OR
FOR THE PURPOSE OF ANY OTHER LAWFUL ACTION, THE BOARD OF DIRECTORS MAY, EXCEPT
AS OTHERWISE PROVIDED IN THE CERTIFICATE OF INCORPORATION, FIX A RECORD DATE
WHICH SHALL NOT BE MORE THAN SIXTY NOR LESS THAN TEN DAYS BEFORE THE DATE OF
SUCH MEETING, NOR MORE THAN SIXTY DAYS PRIOR TO ANY OTHER ACTION.  EXCEPT AS
OTHERWISE PROVIDED IN THE CERTIFICATE OF INCORPORATION, A DETERMINATION OF
STOCKHOLDERS OF RECORD ENTITLED TO NOTICE OF OR TO VOTE AT A MEETING OF
STOCKHOLDERS SHALL APPLY TO ANY ADJOURNMENT OF THE MEETING; PROVIDED, HOWEVER,
THAT THE BOARD OF DIRECTORS MAY FIX A NEW RECORD DATE FOR THE ADJOURNED MEETING.

REGISTERED STOCKHOLDERS


8.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION, THE STOCKHOLDERS AGREEMENT OR THE MANAGEMENT
STOCKHOLDERS AGREEMENT, THE CORPORATION SHALL BE ENTITLED TO TREAT THE HOLDER OF
RECORD OF ANY SHARE OR SHARES OF STOCK AS THE HOLDER IN FACT THEREOF AND
ACCORDINGLY SHALL NOT BE BOUND TO RECOGNIZE ANY EQUITABLE OR OTHER CLAIM OR
INTEREST IN SUCH SHARE ON THE PART OF ANY OTHER PERSON, WHETHER OR NOT IT SHALL
HAVE EXPRESS OR OTHER NOTICE THEREOF, SAVE AS EXPRESSLY PROVIDED BY THE LAWS OF
THE STATE OF DELAWARE.

9


--------------------------------------------------------------------------------



ARTICLE VI.

GENERAL PROVISIONS

DIVIDENDS


1.                                       DIVIDENDS UPON THE CAPITAL STOCK OF THE
CORPORATION, SUBJECT TO THE PROVISIONS OF THE CERTIFICATE OF INCORPORATION, IF
ANY, AND EXCEPT AS OTHERWISE PROVIDED IN THE STOCKHOLDERS AGREEMENT OR
MANAGEMENT STOCKHOLDERS AGREEMENT, MAY BE DECLARED BY THE BOARD OF DIRECTORS AT
ANY REGULAR OR SPECIAL MEETING, PURSUANT TO LAW.  DIVIDENDS MAY BE PAID IN CASH,
IN PROPERTY, OR IN SHARES OF THE CAPITAL STOCK, SUBJECT TO THE PROVISIONS OF THE
CERTIFICATE OF INCORPORATION.


2.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION, STOCKHOLDERS AGREEMENT OR MANAGEMENT STOCKHOLDERS
AGREEMENT, BEFORE PAYMENT OF ANY DIVIDEND THERE MAY BE SET ASIDE OUT OF ANY
FUNDS OF THE CORPORATION AVAILABLE FOR DIVIDENDS SUCH SUM OR SUMS AS THE
DIRECTORS FROM TIME TO TIME, IN THEIR ABSOLUTE DISCRETION, THINK PROPER AS A
RESERVE FUND TO MEET CONTINGENCIES, OR FOR EQUALIZING DIVIDENDS, OR FOR
REPAIRING OR MAINTAINING ANY PROPERTY OF THE CORPORATION, OR FOR SUCH OTHER
PURPOSE AS THE DIRECTORS SHALL THINK CONDUCIVE TO THE INTERESTS OF THE
CORPORATION, AND THE DIRECTORS MAY ABOLISH ANY SUCH RESERVE.

CHECKS


3.                                       ALL CHECKS OR DEMANDS FOR MONEY AND
NOTES OF THE CORPORATION SHALL BE SIGNED BY SUCH OFFICER OR OFFICERS AS THE
BOARD OF DIRECTORS MAY FROM TIME TO TIME DESIGNATE.

FISCAL YEAR


4.                                       THE FISCAL YEAR OF THE CORPORATION
SHALL BE FIXED BY RESOLUTION OF THE BOARD OF DIRECTORS.

SEAL


5.                                       THE CORPORATE SEAL SHALL HAVE INSCRIBED
THEREON THE NAME OF THE CORPORATION, THE YEAR OF ITS ORGANIZATION AND THE WORDS
“CORPORATE SEAL, DELAWARE”. SAID SEAL MAY BE USED BY CAUSING IT OR A FACSIMILE
THEREOF TO BE IMPRESSED OR AFFIXED OR REPRODUCED OR OTHERWISE.

NOTICES


6.                                       WHENEVER, UNDER THE PROVISIONS OF THE
DGCL OR OF THE CERTIFICATE OF INCORPORATION OR OF THESE BYLAWS, NOTICE IS
REQUIRED TO BE GIVEN TO ANY DIRECTOR OR STOCKHOLDER, IT SHALL NOT BE CONSTRUED
TO MEAN PERSONAL NOTICE, BUT SUCH NOTICE MAY BE GIVEN IN WRITING, BY MAIL,
ADDRESSED TO SUCH DIRECTOR OR STOCKHOLDER, AT HIS ADDRESS AS IT APPEARS ON THE
RECORDS OF THE CORPORATION, WITH POSTAGE THEREON PREPAID, AND SUCH NOTICE SHALL
BE DEEMED TO BE GIVEN AT THE TIME WHEN THE SAME SHALL BE DEPOSITED IN THE UNITED
STATES MAIL OR WITH AN OVERNIGHT COURIER SERVICE.  NOTICE TO DIRECTORS MAY ALSO
BE GIVEN PERSONALLY OR BY TELEPHONE, TELEGRAM, TELEX OR FACSIMILE.


7.                                       WHENEVER ANY NOTICE IS REQUIRED TO BE
GIVEN UNDER THE PROVISIONS OF THE DGCL, THE CERTIFICATE OF INCORPORATION OR
THESE BYLAWS, A WAIVER THEREOF IN WRITING, SIGNED BY THE PERSON OR PERSONS
ENTITLED TO SAID NOTICE, WHETHER BEFORE OR AFTER THE TIME STATED THEREIN, SHALL
BE DEEMED TO BE EQUIVALENT.

10


--------------------------------------------------------------------------------



ARTICLE VII.

AMENDMENTS


1.                                       EXCEPT AS OTHERWISE PROVIDED IN THE
CERTIFICATE OF INCORPORATION, THESE BYLAWS MAY BE ALTERED, AMENDED OR REPEALED
OR NEW BYLAWS MAY BE ADOPTED BY THE STOCKHOLDERS OR BY THE BOARD OF DIRECTORS,
WHEN SUCH POWER IS CONFERRED UPON THE BOARD OF DIRECTORS BY THE CERTIFICATE OF
INCORPORATION, AT ANY REGULAR MEETING OF THE STOCKHOLDERS OR OF THE BOARD OF
DIRECTORS OR AT ANY SPECIAL MEETING OF THE STOCKHOLDERS OR OF THE BOARD OF
DIRECTORS IF NOTICE OF SUCH ALTERATION, AMENDMENT, REPEAL OR ADOPTION OF NEW
BYLAWS BE CONTAINED IN THE NOTICE OF SUCH SPECIAL MEETING.  EXCEPT AS OTHERWISE
PROVIDED IN THE CERTIFICATE OF INCORPORATION, IF THE POWER TO ADOPT, AMEND OR
REPEAL BYLAWS IS CONFERRED UPON THE BOARD OF DIRECTORS BY THE CERTIFICATE OF
INCORPORATION, IT SHALL NOT DIVEST OR LIMIT THE POWER OF THE STOCKHOLDERS TO
ADOPT, AMEND OR REPEAL BYLAWS.

11


--------------------------------------------------------------------------------


AMENDED AND RESTATED

BYLAWS

OF

AMC ENTERTAINMENT HOLDINGS, INC.


--------------------------------------------------------------------------------